Opinion issued October 3, 2002


 





In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00274-CV
____________

JEANETTE SEXTON, Appellant

V.

MARC T. SEXTON, Appellee



On Appeal from the 257th District Court
Harris County, Texas
Trial Court Cause No. 2000-22665



O P I N I O N
	On August 16, 2002, the Court issued an order stating that unless, within 30
days of the date of the order, appellant filed (1) a reasonable explanation for failure
to timely file her brief, and (2) her brief, the Court would dismiss the appeal for want
of prosecution.  See Tex. R. App. P. 38.8(a)(1), 42.3(b),(c).  Appellant has not filed
her brief.
	Accordingly, the appeal is dismissed for want of prosecution.
PER CURIAM
Panel consists of Justices Taft, Alcala, and Price. (1)
Do not publish.  Tex. R. App. P. 47.
1.    The Honorable Frank C. Price, former Justice, Court of Appeals, First
District of Texas, participating by assignment.